The plaintiffs in error here in, as plaintiffs, brought this suit to quiet title to certain lots in the city of Shawnee. The trial court after hearing the evidence rendered judgment in favor of the defendant.
It is well settled in this jurisdiction that an argument in the brief unsupported by a proper citation of authorities is not sufficient to overcome the presumption indulged by the Supreme Court in favor of the correctness of the judgment of the trial court. McAlester Edwards Coal Co. v. Stephenson,126 Okla. 219, 260 P. 78.
After a careful consideration of the brief and authorities cited therein, we are of the opinion that the argument and authorities contained in the brief are not sufficient to overcome the presumption indulged in favor of the correctness of the judgment of the trial court, and its judgment is affirmed.
RILEY, CLARK, CULLISON, SWINDALL, and ANDREWS, JJ., concur.
MASON, C. J., LESTER, V. C. J., and HUNT, J., absent.